Citation Nr: 0520132	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for left ankle fusion with iliac bone graft and 
osteomyelitis.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1948 to 
February 1949 and from July 1950 to February 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

In a July 2004 decision, the Board found that new and 
material evidence had been submitted and reopened the 
veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for left ankle fusion with iliac bone 
graft and osteomyelitis.  This decision also remanded the 
veteran's claim for further development.  That development 
has been completed to the extent possible, and the veteran's 
claim is now ready for appellate review.


FINDINGS OF FACT

1.  VA surgical fusion of the left ankle was an appropriate 
remedy to the veteran's left ankle disability, which was 
performed in an appropriate manner, with due care and proper 
skill.

2.  The osteomyelitis the veteran now experiences is a 
foreseeable residual of the type of surgery the VA performed 
on the veteran's left ankle.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151, for left ankle fusion with iliac bone 
graft and osteomyelitis, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

An October 2003 VCAA notice letter apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
pertinent VA surgical treatment records have been obtained.  
Additional VA and private treatment records have also been 
obtained.  Additionally, a VA medical opinion has been 
obtained.  The RO attempted to obtain documents relating to 
the veteran's tort claim, as well as Social Security 
Administration (SSA) medical records.  The RO was informed 
that these records could not be obtained.  The veteran has 
submitted medical evidence in support of his claim and has 
provided testimony before the undersigned Veterans Law Judge.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
veteran's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Law and Regulations

The veteran filed his reopened claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 in November 2001.  
Because the claim was filed after October 1, 1997, the 
version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997 (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination) is not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  The new law requires that 
the claimed additional disability be "caused by" VA hospital 
care, medical or surgical treatment, or examination, and 
further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability or death was 
proximately caused (A) by the provision of training and 
rehabilitation service by the Secretary as part of an 
approved rehabilitation program under chapter 31 of this 
title, or (B) by participation in a program under section 
1718 of this title.

History

The veteran asserted at his hearing in January 2004 that the 
VA should not have performed surgery on his left ankle in 
1983.  He testified that he developed chronic osteomyelitis 
of the left ankle due to the surgery.  The veteran maintains 
that he has had constant left ankle pain every since, and 
that a nurse and doctors have told him that he should not 
have received such surgery in the first place.  The veteran 
maintained that he should be awarded compensation under 
38 U.S.C.A. § 1151 for the left ankle osteomyelitis 
disability resulting from the VA surgery.

VA medical records in February 1983 reveal that the veteran 
underwent left ankle fusion surgery at a VA facility.

The veteran was interviewed for his tort claim in September 
1983.  He stated that a private physician had recommended 
that he not have left ankle surgery.  He said that several VA 
physicians stated that it was up to him whether he had 
surgery, but that with surgery he would be able to walk, and 
he would not have any more pain.

The veteran submitted an August 2002 statement from a VA 
physician.  This physician noted that the veteran had severe 
degenerative joint disease of the knee joints, which needed 
to be replaced.  He said that this surgery could not be done 
because of chronic osteomyelitis.  The physician stated that 
the chronic osteomyelitis was caused by fusion surgery of the 
left ankle done in 1983.  He noted that the veteran had 
chronic purulent discharges from the left ankle. 

The veteran was examined by a VA physician in January 2005.  
The examiner reviewed the veteran's claims file and provided 
a historical review of the veteran's left ankle disability as 
reflected by the medical records.  The examiner noted that 
the veteran's left ankle was status post tibiotalar fusion 
with an active osteomyelitic draining wound, with persistent 
pain, presently being treated with oral antibiotic.  The 
examiner stated that the veteran developed an infection at 
the left ankle surgical site, and the pin tracks in the left 
tibia which were used for an immobilization device.  He noted 
that such infections reasonably occur in about two to five 
percent of all patients who undergo the procedure.  The 
examiner could identify no specific faults in the procedure.  
He noted that the initial procedures seem to have been well 
indicated in that at the time of the fusion, the veteran had 
been having severe pain and limited motion, which markedly 
limited his ability to walk.  The examiner stated that while 
the veteran had had a bad result, he did not believe that the 
result was due to carelessness or to the performing of an 
unnecessary operation.  He opined that the operation 
performed was reasonable treatment for a severe 
osteoarthritic condition.  He noted that the development of 
an infection after an orthopedic surgery is always a 
disastrous event.  However, despite any specific surgeon's 
best efforts, infections do recur.  The examiner further 
opined that the infection did not appear to be due to any 
negligence or careless treatment by the veteran's treating 
doctors.  The examiner stated that he was unable to find any 
fault in the veteran's initial planned and performed surgery.

After a review of the evidence in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  While the veteran maintains that the 
surgery should not have been performed and that it was 
performed negligently, as a layperson he is not competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The medical evidence, including the August 2002 VA physician 
statement and the January 2005 VA examination report, do 
confirm the veteran's assertion that he now has osteomyelitis 
of the left ankle due to his VA left ankle surgery in 
February 1983.  However, this is not sufficient for him to be 
awarded 38 U.S.C.A. § 1151 compensation benefits for his left 
ankle.  As noted above, the award of 1151 compensation 
benefits requires that there be negligence or other fault on 
the part of the VA medical providers, or that the resulting 
disability be unforeseeable.  The Board notes that none of 
the medical evidence indicates that the veteran should not 
have received such surgery, and none of the evidence 
indicates that the surgery itself was performed negligently.  
Furthermore, none of the medical evidence indicates that the 
osteomyelitis was an unforeseeable outcome of the surgery.  
The January 2005 VA physician, who examined the veteran and 
the veteran's medical history, was of the opinion that the 
veteran's left ankle disability at that time was such that a 
left ankle fusion was appropriate.  This physician opined 
that the surgery was performed competently, that there was no 
carelessness or negligence on the part of the VA physician 
performing the procedure.  Finally, the January 2005 VA 
physician stated that the osteomyelitis that developed after 
the veteran's left ankle surgery is an unfortunate, but 
occasional result, of some ankle fusion surgeries.

Accordingly, the preponderance of the evidence indicates that 
the criteria for the award of 38 U.S.C.A. § 1151 compensation 
benefits for left ankle fusion with iliac bone graft and 
osteomyelitis have not been met.



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ankle fusion with iliac bone graft and osteomyelitis is 
denied.



	                        
____________________________________________
	U. R. POWELL 

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


